         Case 1:20-cv-02710-TNM Document 40 Filed 10/09/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAPITOL HILL BAPTIST CHURCH,

        Plaintiff,

        v.                                                 Civil Action No. 20-2710 (TNM)
 MURIEL E. BOWSER, et al.,

        Defendants.



  DEFENDANTS’ NOTICE OF SUPPLEMENTAL DECLARATION IN SUPPORT OF
   OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Defendants submit the attached declaration by Dr. LaQuandra Nesbitt, M.D., M.P.H. in

support of their opposition to plaintiff’s motion for preliminary injunction [3]. Dr. Nesbitt is the

Director of the District of Columbia Department of Health, and the District of Columbia’s (the

District) lead public health official. As noted in Dr. Nesbitt’s declaration, she and the Director of

the Homeland Security and Emergency Management Agency, Dr. Christopher Rodriguez, provide

consultation “to implement any measures as may be necessary or appropriate to protect persons

and property in the District of Columbia from the impacts of COVID-19.” Given the pressing

nature of Dr. Nesbitt’s official duties in responding to the COVID-19 pandemic in the District, she

was unable to submit this declaration earlier as part of the District’s opposition [15]. However,

given the exceptional importance of this matter, and the serious consequences that would result

from plaintiff’s requested relief, Dr. Nesbitt’s declaration is submitted now for the Court’s

consideration.

Dated: October 9, 2020.               Respectfully submitted,

                                      KARL A. RACINE
                                      Attorney General for the District of Columbia
Case 1:20-cv-02710-TNM Document 40 Filed 10/09/20 Page 2 of 2




                     TONI MICHELLE JACKSON
                     Deputy Attorney General
                     Public Interest Division

                     /s/ Fernando Amarillas
                     FERNANDO AMARILLAS [974858]
                     Chief, Equity Section

                     /s/ Pamela A. Disney
                     PAMELA A. DISNEY [1601225]
                     CONRAD Z. RISHER [1044678]
                     GAVIN N. PALMER [1619264]
                     Assistant Attorneys General
                     400 Sixth Street, N.W., Suite 10100
                     Washington, D.C. 20001
                     (202) 807-0371
                     pamela.disney@dc.gov

                     Counsel for the District of Columbia




                               2
